
	

113 S2758 IS: To authorize the Secretary of the Air Force to modernize C–130 aircraft using alternative communication, navigation, surveillance, and air traffic management program kits and to ensure that such aircraft meet applicable regulations of the Federal Aviation Administration.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2758
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Tester (for himself, Mr. Pryor, Mr. Begich, Mr. Walsh, Mrs. Gillibrand, Mr. Schumer, Mr. Enzi, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To authorize the Secretary of the Air Force to modernize C–130 aircraft using alternative
			 communication, navigation, surveillance, and air traffic management
			 program kits and to ensure that such aircraft meet applicable regulations
			 of the Federal Aviation Administration.
	
	
		1.C–130 fleet modernization
			(a)In generalFor purposes of modernizing the C–130 aircraft fleet, the Secretary of the Air Force (referred to
			 in this section as the Secretary) may install
			 alternative
			 communication, navigation, surveillance, and air traffic management
			 program kits in lieu of C–130 aircraft  avionics modernization program
			 kits if the
			 Secretary—(1)determines, on a case-by-case basis, that such alternative
			 program is appropriate; and(2)notifies the congressional defense committees
			 (as defined in section 101(a)(16) of title 10, United States Code) of such
			 determination.
				(b)Compatibility with FAA regulationsThe Secretary shall ensure that all C–130 aircraft are capable of meeting applicable regulations of
			 the Federal Aviation Administration by January 1, 2020.
			(c)Authorization of use of fiscal year 2013 and 2014 fundsThe Secretary may use amounts authorized to be appropriated or otherwise made available for fiscal
			 year 2013 or 2014 for the Air Force for the C–130 aircraft avionics
			 modernization program that remain available for obligation as of the date
			 of the enactment of this Act to carry out this section.
